Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/22 has been entered.
 
Response to Amendment
Applicant’s arguments, filed 7/19/22, with respect to the rejection(s) of claim(s) 1-12 under USC 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an updated search and newly found applied art, see below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2016/0088006) in view of Kapoor (US 2012/0240185).
Gupta discloses:
1, 10. A method for monitoring a process to predict and respond to anomalous behavior in a system including at least one electronic device (e.g., clusters of nodes, Fig. 14) in operation generating first data of a metric (undefined, reads on any input data to be analyzed, can be in the form of one bit, byte, word, group, cluster, sample, measurement, etc., time series data, Fig. 14), the method including at least one electronic device in operation and generating first data of a metric (not defined, reads on e.g., data describing inputs, samples, measurements, see the 163 metrics, 0033), the method further comprising: 
a learning process (reads on machine learning, 0028, 0028; 1408, Fig. 14), including: 
automatically analysing second data (undefined, reads on any input data to be analyzed, plurality of time series data, 0025), representative of events that have occurred during the process, in order to determine anomalies of a chosen type (“The predictive model 102 acts to make predictions about anomalies occurring in cluster. A rules engine 110 provides rules that are written or otherwise created for monitoring various metrics on data from the database 108. The output of these rules may be used to determine anomalies, either in conjunction with or in lieu of the predictive model 102”, 0030), and automatically determining an indicator representative of the metric, then a correlation (reads on comparisons and/or on anomaly detection using scoring/thresholds/correlations, 0043-0047;) between the determined anomalies and the indicator (correlations, “Principal Component Analysis (PCA) can be applied on it for feature reduction. In this case, some of the features for data points are highly correlated. For example, hadoop.app.cpuUser and hadoop.app.cpuNice are related with each other. By applying PCA, the system can find a linear combination of correlated features.”, 0039-0052), and then at least one rule (0030) defining the correlation, and a monitoring process, including:
automatically analysing, periodically and group after group, newly generated first data, by checking whether at least one value of the indicator, determined on the basis of the data, satisfies the determined rule, in order to predict the occurrence of the anomaly in a future group of first data when the at least one value satisfies the rule (“The predictive model 102 acts to make predictions about anomalies occurring in cluster. A rules engine 110 provides rules that are written or otherwise created for monitoring various metrics on data from the database 108. The output of these rules may be used to determine anomalies, either in conjunction with or in lieu of the predictive model 102”, 0030) and
generating an alarm (“ The predictive model takes into account time-series data of varied systems level and Hadoop cluster-level metrics and raises alarms when an anomaly is detected. The predictive model may also be capable of identifying major metrics that contribute to the anomaly in the cluster and providing this information to the scheduler.”, 0026)
indicating an anomaly has been predicted when the
indicator satisfies the rule (0024-0030), 
proposing measures to be taken to prevent the occurrence of the anomaly (“The system may collect data from a time-series data from a system and applies machine-learning algorithms to predict cluster behavior. It generates a health score to determine cluster health. The scheduler may use the model output and decide whether it needs to move or reduce workloads from the problematic nodes”, 0025-0026), or
a combination thereof,
wherein the metric is at least one of 
temperature, 
a passband, 
a number of inputs/outputs used,
a response time, an execution time, 
a resource consumption, and 
a percentage of processing capacity used.
Gupta discloses in general that latencies can be related to alarms/faults (0053) but does not specifically disclose the metrics being a response time even though there can be 163 different metrics (0033) Gupta does not specify all the different types of input/output data or environments that the disclosed predictive model can be used in.  Therefore Gupta fails to particularly call for wherein the metric is at least one of 
temperature, 
a passband, 
a number of inputs/outputs used,
a response time, an execution time, 
a resource consumption, and a percentage of processing capacity used.
Kapoor teaches wherein the metric is at least one of 
Temperature (CPU temp, 0470), 
a passband, 
a number of inputs/outputs used (availability of all or less than all processing/memory devices, 0470),
a response time, an execution time (processing/memory devices failing, 0470), 
a resource consumption (energy consumption of a CPU 508 or utilization, 0470), and 
a percentage of processing capacity used (“predicted resource utilization, estimated run-time profile, or estimated resource utilization of an other application 532; a usage of RAM 510; a failure of RAM 510; a usage of a CPU 508; a failure of a CPU 508; an energy consumption of a CPU 508; a temperature of a CPU 508; a usage of an application accelerator 504; a failure of an application accelerator 504; an energy consumption of an application accelerator 504; a temperature of an application accelerator 504; an availability of RAM 510, a CPU 508, and/or of an application accelerator 504; an association of an application 512 with an application processing unit 502; an association of an application processing unit 502 with an application processor module 212; a predicted failure of an application processor module 21”, 0470).
It would have been obvious to combine the references before the effective filing data because the references are in the same field of endeavor and it is well-known that faults/alarms can arise in many different environments including e.g., HVAC, load balancing, or processing environments.  Using the predictive model of Gupta on different input data would allow for the model to predict faults and alarms of processors/clients/computing devices that are needed to process data and output results.  This allows for effective load balancing to be performed as individual processing devices slow down, experience buffer overflows or experience faults and allows for monitoring response times related to faults.2. The method according to claim 1, wherein the learning process (e.g., machine learning) of the indicator is determined automatically among a plurality of statistical indicators.
Gupta does not appear to go into details of how the machine learning and predicting is or can be an automatic/unsupervised process.
Kapoor teaches automatic (“Fault management may encompass an automatic detection of a fault in a networked computing environment and an automatic action directed at correcting the fault. This automatic action may comprise transmitting an alert to a human operator of the networked computing environment, automatically reconfiguring or adjusting any and all aspects of the networked computing environment, and so forth. In embodiments and without limitation, the fault may comprise a link failure, a node failure, a power failure, intermittent communications, degraded communications, and the like.”, 0136).
It would have been obvious to combine the references before the effective filing data because the references are in the same field of endeavor and it is well-known that faults/alarms can be determined automatically or by an unsupervised machine learning in order to reduce human labor.3. The method according to claim 2, wherein, the learning process includes determining among the statistical indicators (not further defined reads on any indicators that pertain to whether or not a system is experiencing an anomaly see e.g., metrics 0033, 0026, 0052-0053) the one that best represents a temporal variation characteristic of a change of behaviour of the metric (metrics changing over time, 0028; Gupta discloses in general that latencies can be related to alarms/faults 0053 and data is time series data, 0025).5. The method according to claim 1, wherein, in said learning process said rule is determined on the basis of predefined models supplied with the first data (models are initially predefined but can also be dynamic and be updated as needed, “The predictive model 102 acts to make predictions about anomalies occurring in cluster. A rules engine 110 provides rules that are written or otherwise created for monitoring various metrics on data from the database 108. The output of these rules may be used to determine anomalies, either in conjunction with or in lieu of the predictive model 102”, 0030).6. The method according to claim 5, wherein the learning process includes determining a rule exhibiting the highest percentage correlation with the anomaly among rules resulting, respectively, from the predefined models supplied with the first data (reads on anomaly detection using scoring/thresholds/correlations, 0043-0047; and see “The predictive model 102 acts to make predictions about anomalies occurring in cluster. A rules engine 110 provides rules that are written or otherwise created for monitoring various metrics on data from the database 108. The output of these rules may be used to determine anomalies, either in conjunction with or in lieu of the predictive model 102”, 0030)7. The method according to claim 5, wherein the predefined models are at least one of forests of decision trees, linear regressions and neural networks. 
Gupta fails to particularly call for specifics of which machine learning algorithm they favor so fails to call for at least one of forests of decision trees, linear regressions and neural networks.
Kapoor teaches machine learning algorithms may comprise of at least one of forests of decision trees, linear regressions and neural networks (“ the machine learning logic may encompass one or more of the following machine-learning algorithms, techniques, and approaches: concept learning; general-to-specific ordering; decision tree learning; artificial neural networks; hypothesis evaluation; Bayesian learning; computational learning theory; instance-based learning; genetic algorithms; learning sets of rules; analytical learning; combining inductive and analytical learning; reinforcement learning; semantic nets; description matching; generate and test; means-ends analysis; problem reduction; basic search; optimal search; trees; adversarial search; rules; rule chaining; cognitive modeling; frames; inheritance; commonsense; numeric constraints; symbolic constraints; propagation; logic; resolution proof; backtracking; truth maintenance; planning; analyzing differences; explaining experience; correcting mistakes; recording cases; managing multiple models; identification trees; hill climbing; ”, 0484).
It would have been obvious to combine the references before the effective filing data because they are in the same field of endeavor and various machine learning algorithms may be used as needed dependent on the selected input data and how fast one to achieve convergence or how accurate one needs to be.  These are a matter of design choice.8. The method according to claim 1, wherein, in the monitoring process, the last N first data generated are brought together in each group, where N.gtoreq.2, in sliding windows, and the N first data of the last group formed are analysed on the basis of the determined rule, so as to predict the occurrence of the anomaly in the next group of first data when the first data of the second group follow the rule (reads on monitoring time series data “Then the monitored data may be stored in an open time-series database. Data from the open time-series database is collected and labeled it as training data. Then a model is built through machine learning using the training data. Additional data is retrieved from the open time-series database”, abstract; “The system may collect data from a time-series data from a system and applies machine-learning algorithms to predict cluster behavior. It generates a health score to determine cluster health. ”, 0025; “divides input data into multiple chunks, produces intermediate results”, 0003; “ if the data is collected for every minute, the system emits values of each metrics from a node at different point in time within a minute window. Therefore, the metrics values collected within a window of one minute can be consolidated into one data point. Then, the system may shift to the next one-minute time window, and create the next data point. After processing data in this way, the system may still notice that some metrics values in the data points are missing. It could be due to the data reporting issue of the monitoring system, or that there are really no data. Since the machine-learning algorithm does not allow empty data points, data can be copied from the latest available time window. ”, 0038; Kapoor also teaches processing data in a time series or window manor “Other criteria may be based on the average distance-vector value in some sliding time window, or the number of vectors that have been processed so far”, 0441; “provided for the purposes of illustration and not limitation, a window size of, say, two bytes is adopted, and the window is advanced through the content payload chunk in steps of, say, one byte. As it does so, the algorithm takes a histogram of various sequences or groups thereof.”, 0444).9. A non-transitory computer readable storage medium configured for storing a set of instructions, wherein, when executed by a processor, cause an execution of the method according to claim 1 (Figs. 2,11,15,16 or “Then the monitored data may be stored in an open time-series database. Data from the open time-series database is collected and labeled it as training data. Then a model is built through machine learning using the training data. Additional data is retrieved from the open time-series database”, abstract).11. A system comprising at least one electronic device used in a process generating first data of a metric, wherein the system includes the monitoring device according to claim 10 (“The predictive model 102 acts to make predictions about anomalies occurring in cluster. A rules engine 110 provides rules that are written or otherwise created for monitoring various metrics on data from the database 108. The output of these rules may be used to determine anomalies, either in conjunction with or in lieu of the predictive model 102”, 0030).12. The system according to claim 11, wherein the system forms a high-performance computer (relative term, reads on computers/clients, Figs. 2,11,15,16 “an example embodiment was implemented in a test cluster with 260 nodes. Hadoop YARN (version 2.4.0) was installed. Each node had 4 Intel® Xeon® L5520 CPU@2.27 GHz (16 cores), with network speed of 1 Gb/sec, local hard disk of 6×1 TB running at 7200 RPM, and Ext 3 file system”, 0079)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brady (US 2018/0306476) teaches that metrics can be temperatures (“The effective anomaly detection, fault diagnosis, and root cause analysis may be achieved through the ingestion of independently acquired underlying energy usage data, merged with outside air temperatures acquired from readily available local weather stations, and by parameterizing these discovered unique signals and developing underlying energy usage models that can then be used to perform automated anomaly detection”, 0028) and using rules (“a model, rule set, or standardized operation for predicting and cognitively detecting an energy usage anomaly in a condenser is developed”, 0030).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123